Exhibit 10.9

For grants on and after 10-06-2015


VECTRUS, INC.
2014 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
(Cash Settled)




THIS AGREEMENT (the “Agreement”), effective as of the «Effective_Date», by and
between Vectrus, Inc. (the “Company”) and «Grantee_Name» (the “Grantee”),
WITNESSETH:


WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2014 Omnibus Incentive Plan, as amended and restated, (the
“Plan”)) as an employee, and in recognition of the Grantee’s valued services,
the Company, through the Compensation and Personnel Committee of its Board of
Directors (the “Committee”), desires to provide an inducement to remain in
service of the Company and as an incentive for increased efforts during such
service pursuant to the provisions of the Plan.


NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:


1.
Grant of Restricted Stock Units. In accordance with, and subject to, the terms
and conditions of the Plan and this Agreement, the Company hereby confirms the
grant on «Grant_Date» (the “Grant Date”) to the Grantee of «# of_Units_Granted»
Restricted Stock Units. The Restricted Stock Units are notional units of
measurement denominated in Shares of common stock of the Company (i.e., one
Restricted Stock Unit is equivalent in value to one share of common stock of the
Company (a “Share”)).



The Restricted Stock Units represent an unfunded, unsecured right to receive a
cash payment in respect of such notional units (any such cash payment, a “Cash
Settlement Payment”) in the future if the conditions set forth in the Plan and
this Agreement are satisfied.


2.
Terms and Conditions. It is understood and agreed that the Restricted Stock
Units are subject to the following terms and conditions:



(a)
Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Restricted Stock Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Restricted Stock
Units.



(b)
Stockholder Rights. The Grantee shall not have any privileges of a stockholder
of the Company with respect to the Restricted Stock Units, including without
limitation any right to vote any Shares subject to the notional units granted
hereunder, or to receive dividends or dividend equivalents.



(c)
Vesting of Restricted Stock Units and Payment. Subject to subsections 2(d) and
2(e) below, the Restricted Stock Units shall vest (meaning the Period of
Restriction shall lapse and the Restricted Stock Units shall become free of the
forfeiture provisions in this Agreement) as follows:






--------------------------------------------------------------------------------

Exhibit 10.9

(i)
1/3 of the Restricted Stock Units shall vest on [the first anniversary of the
Grant Date],



(ii)
1/3 of the Restricted Stock Units shall vest on [the second anniversary of the
Grant Date], and



(iii)
1/3 of the Restricted Stock Units shall vest on [the third anniversary of the
Grant Date].



Except as provided in subsections 2(j)(i) and 2(j)(ii) below, upon vesting of
the Restricted Stock Units (including vesting pursuant to subsections 2(d) or
2(e) below), the Company will deliver to the Grantee (i) a Cash Settlement
Payment equal to the Fair Market Value of the number of Shares equal to the
number Restricted Stock Units that have become so vested, with any fractional
Share resulting from proration pursuant to subsection 2(e)(ii) to be rounded to
a cash amount equal to the Fair Market Value of the nearest whole Share (with
0.5 to be rounded up), in all cases less any amount withheld in accordance with
subsection 2(f) below.


(d)
Effect of Acceleration Event. Notwithstanding anything in this Agreement to the
contrary, the Restricted Stock Units shall, to the extent outstanding and
unvested, immediately become 100% vested if, on the date of, or within twenty-
four months following, an Acceleration Event, the Grantee’s employment is
terminated by the Company (or an Affiliate or any successor, as the case may
be), without Cause (as defined below) or by the Grantee for Good Reason (as
defined below).



For purposes of this Agreement, the term “Cause” shall mean (i) the Grantee’s
misconduct, (ii) the Grantee’s violation of Company policies, rules or Code of
Conduct or any other terms or conditions relating to the Grantee’s employment or
any agreement with the Grantee or (iii) any other conduct of the Grantee that
the Committee in its sole discretion determines constitutes Cause for purposes
of this Agreement.


For purposes of this Agreement, the term “Good Reason” shall mean, without the
Grantee’s express written consent and excluding for this purpose any action
which is remedied by the Company (or an Affiliate or any successor, as the case
may be) within thirty (30) days after receipt of notice thereof given by the
Grantee, (i) a reduction in the Grantee’s annual base compensation (whether or
not deferred); (ii) the assignment to the Grantee of any duties inconsistent in
any material respect with the Grantee’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities; (iii)
any other action by the Company (or an Affiliate or any successor, as the case
may be) which results in a material diminution in such position, authority,
duties or responsibilities; or (iv) the Company’s (or an Affiliate or any
successor, as the case may be) requiring the Grantee’s work location to be other
than within thirty- five (35) miles of the location where such Grantee was
principally working immediately prior to the Acceleration Event; provided that
“Good Reason” shall cease to exist for an event on the 90th day following the
later of its occurrence or the Grantee’s knowledge thereof, unless the Grantee
has given the Company (or an Affiliate or any successor, as the case may be)
notice thereof prior to such date, and the date of the Grantee’s termination of
employment for Good Reason must occur, if at all, within one hundred and eighty
(180) days following the later of the occurrence of the Good Reason event or the
Grantee’s knowledge thereof.


(e)
Effect of Death, Disability and Termination of Employment.






--------------------------------------------------------------------------------

Exhibit 10.9

(i)
Death or Disability. If the Grantee dies or becomes Disabled (as defined below)
while employed, the Restricted Stock Units shall immediately become 100% vested
as of the date of the death or the date the Grantee becomes Disabled, as the
case may be. For purposes of this Agreement, the Grantee shall be deemed to be
“Disabled” only when the Company determines that the Grantee is completely and
permanently unable to perform all of his or her duties under the terms of his or
her employment, as determined by the Company upon the basis of such evidence,
including independent medical reports and data, as the Company deems appropriate
or necessary; provided however, that with respect to any portion of the Award
that constitutes deferred compensation for purposes of Section 409A of the Code
and any related regulations or other effective guidance promulgated thereunder
(“Section 409A”), the Grantee shall not be deemed to be Disabled unless and
until the date the Grantee becomes “disabled” as that term is used in Section
409A.



(ii)
Termination due to Retirement or by the Company for Other than Cause. If the
Grantee's employment terminates due to Retirement (as defined below) or an
involuntary termination of employment by the Company (or an Affiliate, as the
case may be) for other than Cause (provided that subsection 2(d) is not
applicable), the Grantee shall be entitled to vest in a prorated portion of the
Restricted Stock Units (as described in the following paragraph), with any
remaining unvested portion of the Award expiring as of the date of the
termination of the Grantee’s employment, unless the Grantee’s termination is due
to Retirement and the Grantee agrees to the conditions for continued vesting
after Retirement as specified in the third paragraph of this subsection
2(e)(ii). Whether the Grantee is entitled to prorated vesting or vesting
pursuant to the third paragraph of this subsection 2(e)(ii), the vesting shall
occur on the original vesting schedule set forth in subsection 2(c), not at the
time of the Grantee’s termination of employment.



If the Grantee does not agree to the conditions for continued vesting after
Retirement as specified in the third paragraph of this subsection 2(e)(ii), the
prorated portion of the Restricted Stock Units to which the Grantee is entitled
pursuant to the preceding paragraph shall be determined by (A) multiplying the
total number of Restricted Stock Units subject to this Award by a fraction, the
numerator of which is the number of full months during which the Grantee has
been continually employed since the Grant Date (not to exceed 36 in the
aggregate), and the denominator of which is 36, and (B) reducing the product
thereof by the number of Restricted Stock Units that had already become vested
as of the date of the termination of the Grantee’s employment. For this purpose,
full months of employment shall be based on monthly anniversaries of the Grant
Date, not calendar months. The Restricted Stock Units with respect to which the
Grantee is entitled to vest pursuant to this paragraph shall vest (i) on the
first vesting date set forth in subsection 2(c) next following the date the
Grantee’s employment terminates, up to (but not exceeding) the total number of
Restricted Stock Units that are eligible to vest on that vesting date pursuant
to subsection 2(c), and (ii) to the extent the number of Restricted Stock Units
that vest pursuant to this paragraph exceeds the number of Restricted Stock
Units eligible to vest on that vesting date pursuant to subsection 2(c), such
excess number of Restricted Stock Units shall vest on the subsequent vesting
date(s).


Alternatively, and as additional consideration for the covenant set forth on
Appendix B, in the event that (i) the Grantee’s employment terminates due to the
Grantee’s Retirement, and (ii) the Grantee timely executes the additional



--------------------------------------------------------------------------------

Exhibit 10.9

restrictive covenant agreement set forth in Appendix B, then the Award shall not
vest on a prorated basis pursuant to the above paragraph and, instead, the Award
shall continue to vest on the original vesting schedule as if the Grantee had
remained employed through any remaining vesting dates; provided that the Grantee
has not at any time since the date of Grantee’s Retirement violated the terms of
any restrictive covenant set forth in Appendix A or B. If the Grantee does
violate such restrictive covenant at any time prior to the date that the Award
would otherwise have vested under its original grant terms, the Award will
terminate and expire in all respects, without further action by the Company and
the Grantee hereby agrees that the Company shall have all of the remedies and
rights set forth in subsection 2(h) below.


For purposes of this Agreement, the term “Retirement” shall mean the termination
of the Grantee’s employment if, at the time of such termination, the Grantee is
at least age 60 with at least 5 years of service. For this purpose, “years of
service” means service as an Employee of the Company or of the Predecessor
Corporation. For the avoidance of doubt,
(i)the Grantee shall not be considered employed during any period in which the
Grantee is receiving severance payments, (ii) termination of the Grantee’s
employment (a) by the Company for Cause, (b) due to the Grantee’s death or
Disability or (c) described in subsection 2(d) shall not constitute Retirement,
regardless of the Grantee’s age and years of service, and (iii) if the Grantee’s
employment is terminated by the Company or an Affiliate before an Acceleration
Event and on the termination date the Grantee is at least age 60 with at least
five years of service, such termination shall be treated as a termination due to
Retirement for purposes of subsection 2(e)(ii).


(iii)
Termination for Any Other Reason. If the Grantee's employment with the Company
and its Affiliates is terminated for any reason not described in subsection 2(d)
or 2(e(ii), and the termination is not due to the Grantee’s death or Disability,
any unvested Restricted Stock Units shall be immediately forfeited as of the
date of such termination.



(f)
Tax Withholding. In accordance with Article 15 of the Plan, the Company may make
such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units.
Unless the Committee determines otherwise, the amount required to be withheld
upon delivery of the Cash Settlement Payments shall be satisfied by withholding
an amount in cash from the amounts otherwise payable hereunder. Notwithstanding
the foregoing, the Grantee may elect to satisfy such tax withholding
requirements by timely remittance of such amount by cash or check or such other
method that is acceptable to the Company, rather than by withholding any Cash
Settlement Payment, provided such election is made in accordance with such
conditions and restrictions as the Company may establish. If FICA taxes are
required to be withheld while the Award is outstanding, such withholding shall
be made in a manner determined by the Company.



(g)
Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Restricted Stock Units vest. Terms used herein and not otherwise defined
shall be as defined in the Plan.






--------------------------------------------------------------------------------

Exhibit 10.9

(h)
Restrictive Covenant Violation. Grantee acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A and, if applicable, Appendix
B to this Agreement. If the Grantee breaches such restrictions in Appendix A or
Appendix B to this Agreement, the Grantee hereby agrees that, in addition to any
other remedy available to the Company in respect of such activity or breach, (i)
the Grantee’s Restricted Stock Units will be forfeited and, (ii) if the Grantee
has received any Cash Settlement Payments prior to the date of such forfeiture,
then, in respect of all or any portion of such Restricted Stock Units, the
Grantee shall repay to the Company an amount equal to the aggregate after-tax
amounts (taking into account all amounts of tax that would be recoverable upon a
claim of loss for payment of such proceeds in the year of repayment) the Grantee
received upon the sale or other disposition of, or distributions in respect of,
such Restricted Stock Units.



(i)
Governing Law. This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in Colorado Springs, Colorado, and shall be
governed and construed in accordance with the laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.



(j)
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A, and the Plan
and this Agreement shall be interpreted accordingly.



(i)
If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, and if the Grantee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the time of
the Grantee’s separation from service, then, to the extent required under
Section 409A, any Cash Settlement Payments that would otherwise be payable upon
the Grantee’s separation from service, shall instead be paid on the date
determined by the Company within the thirty (30) day period following the
earlier of (x) the first business day of the seventh month following the date of
the Grantee’s separation from service or (y) the date of the Grantee’s death.

(ii)
If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, to the extent required to comply with
Section 409A, an Acceleration Event shall not be deemed to have occurred for
purposes of Section 2(d) unless it also constitutes a “change in control event”
(as that term is used in Treasury Regulation Section 1.409A-3(i)(5).



(iii)
Each portion of this Award that could vest pursuant to subsection 2(c) and/or
2(e)(ii) is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).





IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the
«Execution_Date».





--------------------------------------------------------------------------------

Exhibit 10.9

Agreed to:
 
 
 
VECTRUS, INC.
 
 
 
 
 
 
 
 
 
 
 
Grantee
 
 
 
 
 
 
(Online acceptance constitutes agreement)
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
Dated:
 
 
 
 
 
 
 
 
Enclosures
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------

Exhibit 10.9

Appendix A


Restrictive Covenants


1.
Non-Solicit.



(a)Grantee acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:


(i)Grantee will not, within twelve months following the termination of his
employment with the Company for any reason (the “Post-Termination Period”) or
during Grantee’s employment (collectively with the Post-Termination Period, the
“Restricted Period”), influence or attempt to influence customers of the Company
or its subsidiaries or any of its present or future subsidiaries or affiliates,
either directly or indirectly, to divert their business to any individual,
partnership, firm, corporation or other entity then in competition with the
business of the Company or any subsidiary or affiliate of the Company.


(ii)During the Restricted Period, Grantee will not, and will not, directly or
indirectly, cause any other person to, initiate or respond to communications
with or from, any employee of the Company or its subsidiaries during the
twelve-month period prior to the termination of such employee’s employment with
the Company, for the purpose of soliciting such employee, or facilitating the
hiring of any such employee, to work for any other business, individual,
partnership, firm, corporation, or other entity; and


(b)It is expressly understood and agreed that although Grantee and the Company
consider the restrictions contained in this Appendix A to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction, that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Grantee, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


(c)The period of time during which the provisions of this Appendix A shall be in
effect shall be extended by the length of time during which Grantee is in breach
of the terms hereof as determined by any court of competent jurisdiction on the
Company’s application for injunctive relief.


2.
Survival.



(a) The provisions of this Appendix A shall survive the termination of Grantee’s
employment for any reason.



--------------------------------------------------------------------------------

Exhibit 10.9

Appendix B


Additional Restrictive Covenant Upon Retirement


Pursuant to the third paragraph in Section 2(e)(ii) of the Restricted Stock Unit
Award Agreement to which this document is appended (the “Award Agreement”), the
following covenants shall apply to the Grantee if (i) the Grantee’s employment
terminates due to the Grantee’s Retirement, and (ii) the Grantee acknowledges
and agrees to the terms hereof by executing this document and returning it to
the Manager of Compensation & Equity no later than first to occur of (i) the
30th day following the date of the Grantee’s termination of employment (not
counting any period during which the Grantee is receiving any salary
continuation) and (ii) the day before the first vesting date upon which any
amounts would become vested pursuant to the third paragraph in Section 2(e)(ii)
of the Award Agreement. If the Grantee does not timely execute this document,
the Grantee shall not be eligible for the additional vesting rights set forth in
the third paragraph in Section 2(e)(ii) of the Award Agreement.


1.
Non-Competition.



(a)Grantee acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and agrees as follows:


(i)Grantee will not, within the period during which the Award remains unvested
following the termination of his employment with the Company for any reason (the
“Post-Termination Period”) or during Grantee’s employment (collectively with the
Post-Termination Period, the “Restricted Period”), accept an employment or
consulting relationship (or own or have any financial interest in), directly or
indirectly, with any entity engaged in the business of providing Infrastructure
Asset Management, Information Technology & Network Communications Services,
Logistics & Supply Chain Management Services within the United States.


Notwithstanding anything to the contrary in this Agreement, Grantee may,
directly or indirectly own, solely as an investment, securities of any Person
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Grantee (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.


(b)It is expressly understood and agreed that although Grantee and the Company
consider the restrictions contained in this Appendix B to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction, that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Grantee, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


(c)The period of time during which the provisions of this Appendix B shall be in
effect shall be extended by the length of time during which Grantee is in breach
of the terms hereof as determined by any court of competent jurisdiction on the
Company’s application for injunctive relief.







--------------------------------------------------------------------------------

Exhibit 10.9

2.
Survival.



(a) The provisions of this Appendix B shall survive the termination of Grantee’s
employment for any reason.




* * * * * * * * * * * *






By signing the below, the Grantee hereby acknowledges, and agrees to be bound
by, the foregoing covenants set forth in this Appendix B.




 
 
 
 
 
 
 
 
Grantee
 
 
Grantee (Print)
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




